DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 11,022,248 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This office action is responsive to the amendment filed on 10 September 2021.  As directed by the amendment: claims 1, 6, 13, 16, 17, 21, 28, 31 & 32 have been amended, claims 5, 7, 15 & 30 have been cancelled, and no claims been added.  Thus, claims 1-4, 6, 8-14, 16-29 & 31-35 are presently pending in this application.
Examination Note: the applicant’s remarks appear to indicate that claim 1 was cancelled; however, this appears to be a typographical error. As best understood in view of the actual claims presented, claim 1 remains pending. 
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejections set forth in the previous action. 
Reasons for Allowance
Claims 1-4, 6, 8-14, 16-29 & 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 & 21, the prior art of record does not disclose or reasonably suggest at least the limitations wherein a controller automatically activates a plugging device deployment apparatus in response to receipt of an indication of leakage from a sensor, in combination with the additional limitations of the respective claims. 
claim 13, the examiner notes that in the remarks filed 10 September 2021, applicant argues, with respect to Berry (US 3,292,700), “[s]ince the carrying stem 41 is not conveyed by flow to any opening and does not act in any way to block the flow through any opening, the elements identified in the Office Action do not meet all of the requirements of claim 1, from which claim 13 depends.” (page 12, lines 12-19). In view of the above statement, as best understood by the examiner, the limitations at issue (now incorporated into claim 13) are to be interpreted such that the entirety of each plugging device, including each of the main body, the lines extending from the main body, and the at least one enlarged body in or on each of the lines, must be conveyed by the flow to the opening and contribute to blocking the flow through the opening.
When interpreted as consistent with the applicant’s statement above, the prior art of record does not disclose or reasonably suggest at least the limitation wherein each of the plugging devices comprises a main body, with lines extending outwardly from the main body, and with at least one enlarged body in or on each of the lines, in combination with the additional limitations of the claim. 
Regarding claims 16 & 31, the prior art of record does not disclose or reasonably suggest at least the limitation wherein a buoyancy of at least one of the plugging devices changes in the conduit, in which the buoyancy change comprises a phase change of a substance in the at least one of the plugging devices, in combination with the additional limitations of the respective claims. 
Regarding claim 28, the prior art of record does not disclose or reasonably suggest at least the combination of limitations wherein the system comprises a deployment apparatus configured to introduce one or more plugging devices into the conduit, in which each of the plugging devices comprises a main body, with lines extending outwardly from the main body, and with at least one enlarged body in or on each of the lines; and a controller that activates an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753